DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreitzer et al. (Kreitzer), U.S. Publication No. 2015/0147990.
Regarding Claims 1 and 17, Kreitzer discloses a method of operating a 
communicator, the method comprising:
operating a first receiver of a plurality of receivers on a first channel of a series of channels (i.e., the multi-watch receiver 105 comprises a primary receiver tuned to a primary channel; see paragraph [0016]. Also, see figure 2);
operating a second receiver of the plurality of receivers on a second channel of the series of channels (i.e., the multi-watch receiver 105 further comprises one or more of secondary receivers tuned to one or more of secondary channels; see paragraph [0016]. Also, see figure 2); and
wherein operating the second receiver on the second channel includes a reception overlap period of about 25% to about 75% (i.e., as shown in the overlapped output 230 shown in figure 2) with the first receiver operating on the first channel (i.e., the playing of the second audio message 220 simultaneously with the first audio message 225 results in the overlapping (shown as 230) of the first audio message 225 and the second audio message 220; see paragraph [0022] and figure 2).
Kreitzer fails to specifically disclose operating a third receiver of the plurality of receivers on a third channel of the series of channels and a reception overlap period of about 25% to about 75% with the third receiver operating on the third channel.   Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a third receiver on a third channel, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding Claim 2, Kreitzer discloses wherein a reception time period of the 
third receiver operating on the third channel is spaced from a reception time period of the first receiver (Figure 2 of Kreitzer shows reception time periods as spaced from one receiver operating on a channel from the other receiver operating on another channel).
Regarding Claim 3, Kreitzer discloses wherein the plurality of receivers is equal 
to or greater in number than the number of channels in the series of channels (i.e., the multi-watch radio communication device in which two or more receivers of the radio communication device receive incoming messages from two or more different channels.; see paragraph [0015]).
Regarding Claim 4, Kreitzer discloses wherein the series of channels form a 
consecutive loop (see figure 2).
Regarding Claim 8, Kreitzer fails to disclose wherein the plurality of receivers 
includes a fourth receiver.  However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a fourth receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding Claim 9, Kreitzer fails to disclose wherein the fourth receiver 
operating on the second channel includes a reception overlap period of about 25% to about 75% with the third receiver operating on the first channel.  However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a third receiver and fourth receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding Claim 10, Kreitzer fails to disclose wherein the reception overlap 
period of about 25% to about 75% between the fourth receiver and the third receiver includes a second about 25% to about 75% of a reception period of the third receiver and a first about 25% to about 75% of the reception period of the fourth receiver.  However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a third receiver and fourth receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, see rejection for claim 1 above.
Regarding Claim 11, Kreitzer fails to disclose wherein the fourth receiver 
operating on the second channel includes a reception overlap period of about 25% to about 75% with the first receiver operating on the third channel.  However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a fourth receiver and third channel, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, see rejection for claim 1 above.
Regarding Claim 12, Kreitzer fails to disclose wherein the of about 25% to about 
75% reception overlap period between the fourth receiver and the first receiver includes a second about 25% to about 75% of a reception period of the fourth receiver and a first of about 25% to about 75% of the reception period of the first receiver. However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a fourth receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, see rejection for claim 1 above.
Regarding Claim 15, Kreitzer discloses wherein the about 25% to about 
75% reception overlap period between the first receiver and the second receiver includes a second about 25% to about 75% of a reception period of the first receiver and a first of about 25% to about 75% of the reception period of the second receiver (as shown in figure 2).
Regarding Claim 16, Kreitzer fails to disclose wherein the about 25% to about 
75% reception overlap period between the second receiver and the third receiver includes a second about 25% to about 75% of the reception period of the second receiver and a first of about 25% to about 75% of the reception period of the third receiver. However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a third receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, see rejection for claim 15 above.
Regarding Claim 18, Kreitzer fails to disclose including a fourth receiver and 
operating the fourth receiver with the controller.  However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a fourth receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding Claim 19, Kreitzer fails to disclose wherein the fourth receiver 
operating on the second channel includes a receiver overlap period of about 25% to about 75% with both the third receiver operating on the first channel and the first receiver operating on the third channel.  However, Kreitzer teaches a primary channel 205 and a secondary channel 210 to which the receivers of the multi-watch receiver 105 of the radio communication device 100 are tuned. For exemplary purposes, only one secondary channel is shown in FIG. 2, one skilled in the art would appreciate that there can be more than one secondary channels on which the multi-watch receiver 105 of the radio communication device 100 can receive audio messages from different talk groups simultaneously (see paragraph [0022]).  Although Kreitzer does not state a third receiver and a fourth receiver, the court held that mere duplication of parts has no patentable significance (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of receivers and channels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, see rejection for claim 15 above.
Regarding Claim 20, Kreitzer discloses including a plurality of transmitters 
transmitting on at least one of the first channel, the second channel, or the third channel (in other words, the multi-watch receiver 105 in the radio communication device 100 allows the user of the radio communication device 100 to receive a plurality of incoming messages simultaneously from various talks groups tuned to different channels; see paragraph [0016]).
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreitzer in view of Anand et al. (Anand), U.S. Publication No. 2015/0103680.
Regarding Claim 5, Kreitzer discloses the method wherein the first receiver, the 
second receiver, and the third receiver as described above.  Kreitzer fails to disclose include an equal dwell time for reception of each of the channels in the series of channels.  Anand discloses include an equal dwell time for reception of each of the channels in the series of channels (i.e., the channel dwell times 335-a, 336-a of the two channels 130-b, 135-b may be of equal length during a first dwell period 315-a.; see paragraph [0067] and figure 3A).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Anand’s invention with Kreitzer’s invention for increasing throughput of the system as discussed in Anand.
Regarding Claim 13, Kreitzer discloses the method wherein the first receiver, 
the second receiver, the third receiver, and the fourth receiver as described above.  Kreitzer fails to disclose include an equal dwell time for each of the channels in the series of channels.  Anand discloses include an equal dwell time for each of the channels in the series of channels (i.e., the channel dwell times 335-a, 336-a of the two channels 130-b, 135-b may be of equal length during a first dwell period 315-a.; see paragraph [0067] and figure 3A).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Anand’s invention with Kreitzer’s invention for increasing throughput of the system as discussed in Anand.	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreitzer in view of Hallstig et al. (Hallstig), U.S. Publication No. 2019/0086518.
Regarding Claim 6, Kreitzer discloses the method wherein the first receiver, 
the second receiver, and third receiver as described above.  Kreitzer fails to disclose operate on a 50% duty cycle.  Hallstig discloses operate on a 50% duty cycle (i.e., 50% duty cycle as described in paragraph [0210]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hallstig’s invention with Kreitzer’s invention for providing a more efficient and effective system.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645          
June 16, 2022